Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulidjian et al (US 2005/0071108) and Godwin (US 2006/0031854).
4.	Regarding claim 1, Kulidjian shows a signal analyzer for analyzing an input signal (see the signal analyser in para 4-6, 18-20, Figure 1) comprising: at least one input for receiving said input signal (para 3-4, 16, 19-20 – note the input device receiving the input signal); at least one acquisition unit for acquiring data assigned to said input signal (again para 3-4 and 16 show acquiring display data assigned to the input signal. Para 19-20 also receives the user input and provides the display data signals); an acquisition memory for storing said acquired data (para 20-22 – the data is then stored in a memory); and an acquisition memory controller to control at least one of writing said acquired data in said acquisition memory and reading said acquired data from said acquisition memory (para 20-22, 24, and 27 – the processor controls the storing of the data in the memory and then retrieval of the data in order to make measurements); said acquisition memory controller comprising a copy write module which taps data read by said data read module (para 16, 20-22, 24, and 27 – the intercepted display data is stored and then read from the memory.  Note in para 24 for example the display data is also received (i.e. a copy is produced) by the printed circuit board and converted into data acquisition signals, upon which the data acquisition subsystem takes measurements which are then stored into another memory); said acquisition memory comprising an additional memory section and said copy write module being configured to write said data tapped into said additional memory section (para 20-22, 24, 27 – measurements are performed on the converted data signals, which are then stored in the memory.  Note this is separate from where the original display data is stored. Also, note the separate buffers into which extracted signal are stored).  Kulidjian does not go into the explicit details that said acquisition memory is adapted to store data in a ring buffer such that the acquisition memory controller comprises a data read module for reading data from the ring buffer, but does show buffers adapted to store data signals (para 26-27) and does show memory systems for efficiently storing and retrieving the data (para 20-22, 24).  Furthermore, Godwin shows a memory storing data in a ring buffer and a memory controller with data read module for reading data from the ring buffer, to efficiently store and retrieve data (para 46, 48, 52 – see how data is stored to the circular buffer [a circular buffer is another name for a ring buffer] and then retrieved from it using the OS display subsystem, Video capture, and Host process).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, because it would provide an efficient way to store and retrieve the data.  

5.	Regarding claim 3, the write module is configured to make a copy of said data extracted from the memory (see Kulidjian para 24, 26, 29 and note how extracted display data is sent to both the display and the printed circuit board (i.e. a copy is made and sent to the circuit board) to be converted to data acquisition signals). Para 26-27 show the buffers, but Kulidjian does not explicitly show the ring buffer per se.  Furthermore, Godwin shows a memory storing data in a ring buffer and a memory controller with data read module for reading data from the ring buffer, to efficiently store and retrieve data (para 46, 48, 52 – see how data is stored to the circular buffer [a circular buffer is another name for a ring buffer] and then retrieved from it using the OS display subsystem, Video capture, and Host process).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, because it would provide an efficient way to store and retrieve the data.  

6.	Regarding claim 4, a post-processor is provided that receives said data read from said data read module, and wherein said post-processor is configured to post-process said data read (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show post-processing the display data read from the processor). 

7.	Regarding claim 5, the post-processor is configured to visualize said data read (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show post-processing the display data in order to be displayed).

8.	Regarding claim 6, the copy write module taps said data read from said post-processor (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show that the display data is also tapped/copied to the circuit board and converted to data acquisition signals).

9.	Regarding claim 7, said acquisition memory controller comprises at least one copy read module for reading said data from said additional memory section (Kulidjian para 16, 19, 21, 24, 36 – the measurement results are stored and read/copied from the separate memory section).

10.	Regarding claim 8, a measurement module is provided that is configured to perform measurements on data assigned to said input signal (Kulidjian para 16, 19, 21, 24-25, 36 – the measurements are performed on the converted data acquisition signals).

11.	Regarding claim 9, a measurement module is provided that is connected with said copy read module, said measurement module being configured to perform measurements on said data read from said additional memory section (Kulidjian para 16, 19, 21-22, 24-25, 36 – the measurements are performed on the converted data acquisition signals, which are stored and read in the separate memory section).

12.	Regarding claim 10, the additional memory section comprises at least two reserved portions (Kulidjian para 20-22, 24, 27 – measurements are performed on the converted data signals, which are then stored in the memory.  Note this is separate from where the original display data is stored. Also, note the separate buffers into which extracted signal are stored).

13.	Regarding claim 11, the signal analyzer is an oscilloscope (Kulidjian para 4-6, 16, 39, Figure 1 – note the oscilloscope).

14.	Regarding claim 12, Kulidjian shows a method of processing data from an input signal (see the oscilloscope in para 4-6, Figure 1), comprising: receiving said input signal (para 3-4, 16, 19-20 – note the input device receiving the input signal); acquiring said input signal in order to obtain acquired data (again para 3-4 and 16 show acquiring display data assigned to the input signal. Para 19-20 also receives the user input and provides the display data signals); storing said acquired data in an acquisition memory (para 20-22 – the data is then stored in a memory); reading data from the memory (para 20-22, 24, and 27 – the processor controls the storing of the data in the memory and then retrieval/reading of the data in order to make measurements); tapping said data read (para 16, 20-22, 24, and 27 – the intercepted display data is stored and then read from the memory.  Note in para 24 for example the display data is also received (i.e. a copy is produced) by the printed circuit board and converted into data acquisition signals, upon which the data acquisition subsystem takes measurements which are then stored into another memory); and writing said data tapped into an additional memory section of an acquisition memory (para 20-22, 24, 27 – measurements are performed on the converted data signals, which are then stored in the memory.  Note this is separate from where the original display data is stored. Also, note the separate buffers into which extracted signal are stored).  Kulidjian does not go into the explicit details that said acquisition memory is adapted to store data in a ring buffer such that the data is then read from the ring buffer, but does show buffers adapted to store data signals (para 26-27) and does show memory systems for efficiently storing and retrieving the data (para 20-22, 24).  Furthermore, Godwin shows a memory storing data in a ring buffer and a memory controller with data read module for reading data from the ring buffer, to efficiently store and retrieve data (para 46, 48, 52 – see how data is stored to the circular buffer [a circular buffer is another name for a ring buffer] and then retrieved from it using the OS display subsystem, Video capture, and Host process).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, because it would provide an efficient way to store and retrieve the data.  

15.	Regarding claim 13, a copy of said data extracted from said at least one ring buffer is made (see Kulidjian para 24, 26, 29 and note how extracted display data is sent to both the display and the printed circuit board (i.e. a copy is made and sent to the circuit board) to be converted to data acquisition signals). Para 26-27 show the buffers, but Kulidjian does not explicitly show the ring buffer per se.  Furthermore, Godwin shows a memory storing data in a ring buffer and a memory controller with data read module for reading data from the ring buffer, to efficiently store and retrieve data (para 46, 48, 52 – see how data is stored to the circular buffer [a circular buffer is another name for a ring buffer] and then retrieved from it using the OS display subsystem, Video capture, and Host process).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, because it would provide an efficient way to store and retrieve the data.  

16.	Regarding claim 14, the data read are forwarded to a post-processor for post-processing said data read (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show post-processing the display data read from the processor).

17.	Regarding claim 15, the post-processor visualizes said data read (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show post-processing the display data in order to be displayed).

18.	Regarding claim 16, the data read are tapped from said post-processor (Kulidjian para 16, 20, 22-24, Figures 3, 5, 7 – show that the display data is also tapped/copied to the circuit board and converted to data acquisition signals).

19.	Regarding claim 17, the data read are written into said additional memory section by a single buffer process, a dual buffer process or a triple buffer process (note the alternative language – Kulidjian Figure 3, para 20-22, 24, 27 shows storing the data acquisition signals into the separate memory section, using single buffer processes).
20. 	Regarding claim 20, Kulidjian shows a signal analyzer for analyzing an input signal (see the oscilloscope in para 4-6, Figure 1) comprising: at least one input for receiving said input signal (para 3-4, 16, 19-20 – note the input device receiving the input signal); at least one acquisition unit for acquiring data assigned to said input signal (again para 3-4 and 16 show acquiring display data assigned to the input signal. Para 19-20 also receives the user input and provides the display data signals); an acquisition memory for storing said acquired data (para 20-22 – the data is then stored in a memory); and an acquisition memory controller to control at least one of writing said acquired data in said acquisition memory and reading said acquired data from said acquisition memory (para 20-22, 24, and 27 – the processor controls the storing of the data in the memory and then retrieval of the data in order to make measurements); said acquisition memory controller comprising a copy write module which taps data read by said data read module (para 16, 20-22, 24, and 27 – the intercepted display data is stored and then read from the memory.  Note in para 24 for example the display data is also received (i.e. a copy is produced) by the printed circuit board and converted into data acquisition signals, upon which the data acquisition subsystem takes measurements which are then stored into another memory); said acquisition memory comprising an additional memory section and said copy write module being configured to write said data tapped into said additional memory section (para 20-22, 24, 27 – measurements are performed on the converted data signals, which are then stored in the memory.  Note this is separate from where the original display data is stored. Also, note the separate buffers into which extracted signal are stored).  Kulidjian shows the acquisition memory controller is configured to decouple data acquisition from non-real-time measurements (Kulidjian para 16-17 and 30 – the display data is intercepted, captured, and analyzed. Display signals are converted into data acquisition signals which are measured separate from the real-time display stream).  Kulidjian does not go into the explicit details that said acquisition memory is adapted to store data in a ring buffer such that the acquisition memory controller comprises a data read module for reading data from the ring buffer, but does show buffers adapted to store data signals (para 26-27) and does show memory systems for efficiently storing and retrieving the data (para 20-22, 24).  Furthermore, Godwin shows a memory storing data in a ring buffer and a memory controller with data read module for reading data from the ring buffer, to efficiently store and retrieve data (para 46, 48, 52 – see how data is stored to the circular buffer [a circular buffer is another name for a ring buffer] and then retrieved from it using the OS display subsystem, Video capture, and Host process).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, because it would provide an efficient way to store and retrieve the data.  

21.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulidjian et al (US 2005/0071108) and Godwin (US 2006/0031854) and Nobutani et al (US 5613103).

22.	Regarding claim 18, Kulidjian and Godwin do not go into the explicit details that the tapping and writing is initiated manually or automatically by a post-processing counter per se, but Godwin does show the pass counter (para 60). Furthermore, Nobutani automatically taps and writes data using a post processing counter (see Detailed Descr. para 97 – the post processing interception and reading of display data to the raster line is accomplished using the counter).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, especially as modified by Godwin, because it would provide an efficient way to tap and write data.  

23.	Regarding claim 19, Kulidjian and Godwin do not go into the explicit details that the tapping and writing is stopped by an interrupt per se, although Godwin does show an interrupt used to stop the scanning of the Update thread (see para 43).  Furthermore, Nobutani stops the tapping and writing by an interrupt (para 97 shows the writing of the tapped/intercepted display data is stopped by an interrupt).  It would have been obvious to a person with ordinary skill in the art to have this in Kulidjian, especially as modified by Godwin, because it would provide an efficient way to tap and write data.  

24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Guillemaud et al (US 5517609) shows a counter to help load a tap address for data readout.
b) Miller (US 2007/0136012) shows an oscilloscope for measuring jitter in an input signal.  
c) Zhu et al (US 2011/0242333) shows an oscilloscope that provides synchronized measurement views.
d) Kim (US 2019/0327444) shows a data acquisition system that separates the storage of extracted data from real time transmission.

25.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant’s arguments pertain to independent claims 1 and 20.  
Regarding claim 1: Applicant argues that Kulidjian does not show a signal analyser.  However, Kulidjian does show in Figures 1, 2, para 18-20 analysing the signals at least by the data acquisition subsystem.  Applicant argues that para 55 states that a measurement instrument such as an oscilloscope is not required but please note that para 55 states this in regard to “which does not require regeneration of the display signal, retesting of the display signal using the measurement instrument, such as an oscilloscope” (emphasis added) in that the signal need not be regenerated or retested.  But Kulidjian clearly does indeed make many kinds of measurements on the signals as discussed in para 19.  Applicant argues that the PCB 100 is external to the data acquisition subsystem and test computer and therefore not part of the acquisition unit but this conclusion is not substantiated.  First of all, although the PCB 100 may intercept and generate data acquisition signals, nevertheless the acquisition unit which receives and measures the signals together with the memory systems and processor are not external to each other.  Thus Kulidjian shows the features as they are claimed.  Furthermore, the term “unit” is broad and can refer to many arrangements.  Applicant argues that Kulidjian does not show an additional memory section but indeed Kulidjian does show several different memory systems in para 20-22, 24, 27 wherein measurements are performed on the converted data signals, which are then stored in the memory.  Note this is separate from where the original display data is stored. Also, note the separate buffers into which extracted signal are stored.  
Regarding claim 20: In addition to that explained for claim 1, applicant further argues that Kulidjian does not show the acquisition memory controller is configured to decouple data acquisition from non-real-time measurements, but para 16-17 and 30 show the display data is intercepted, captured, and analyzed; display signals are converted into data acquisition signals which are measured separate from the real-time display stream.  Thus the data acquisition is decoupled from non-real-time measurements.  

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174